DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 3/19/2021, are acknowledged.  Claims 1-36 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn quite broadly to compositions comprising at least one biocidal quaternary ammonium compound, at least one antimicrobial amine, and an anionic scale inhibitor.  Although it is indicated that the composition remains clear and stable in hard water, the components and their combination as claimed are generic and result in a scope that is drawn to an extremely large genus of compositions.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. 
Here, there does not appear to be an adequate written description in the specification, as filed, for a broad set of compositions that remain clear and stable in hard water for any amount of time, for any level of water hardness, or with any amount of effectiveness as a disinfectant or sanitizer.  For instance, Examples 1 and 2 make clear that only compositions with ethanolamine-N,N-bis(methylene phosphate) remained clear and stable under certain conditions.  Other examples also make clear that only certain examples demonstrated yeasticidal activity so to be a disinfectant cleaner or sanitizing compositions. 
Although the specification reads as a laundry list of materials that would meet the component limitations of the claims, the description requirement of the patent statute requires a description of an actual invention, not merely an indication of a result that one might achieve if one made that invention. See, e.g., In re Wilder, 22 USPQ 369, 372-3 (Fed. Cir. 1984) (holding that a claim was not adequately described because the specification did ‘little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate’). Merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species. Ariad, 94 USPQ2D at 1171.  
Accordingly, one of ordinary skill in the art would not reasonably recognize that the claim breadth was actually in the applicants’ possession as of the filing date. “Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’” Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2D 1161, 1173-74 (Fed. Cir. 2010), quoting University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 930 (Fed. Cir. 2004).  Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “hard” in claims 135 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim.  Although the specification discloses that “hard water comprises dissolved minerals including calcium, magnesium and manganese, see page 38, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Consequently, the claimed water is rendered indefinite by the use of the term “hard.”
As none of the claim which depend from claims 1, 25 and 35, that the term definite, they are also rejected. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,893,673. Although the claims at issue are not identical, they are not patentably distinct from each other because but for the indication that the composition remains clear and stable in hard water, the compositions are similar, if not the same, compositions comprising at least one biocidal quaternary compound, at least one antimicrobial amine and an anioinic scale inhibitor including ethanolamine-N,N-bis(methylene phosphate). 

Claim Rejections - 35 USC § 103
Claims 1-9, 11-26 and 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrmann et al. (WO 2015/078496) in view of Collins et al. (WO 2009/080498).
Regarding claim 1, Lohrmann et al. teaches a disinfectant comprising “n-alkyl dimethyl benzyl ammonium chloride” (current claims 2-5) and “bis(3-aminopropyl) alkylamine” (current claim 7-8).  See page 1, “Field of the Invention” section.  The disinfectant may also include a sequestering agent selected from a group including “salts of amine containing carboxylic acids” which reads on “anionic scale inhibitor is an amino carboxylate” (current 11).  See page 21. 
Lohrmann et al. does not teach ethanolamine-N,N-bis(methylene phosphate).
Collins et al. “relates to a method of inhibiting scale in an aqueous system, the method comprising adding to the aqueous system a scale inhibiting composition comprising an effective amount of ethanolamine- N,N-bis(methylene phosphate).”  Abstract. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Lohrmann et al. and Collins et al. to arrive at the instantly claimed invention.  In this instance, it would have been prima facie obvious to incorporate ethanolamine-N,N-bis(methylene phosphate) taught by Vanlaer et al. so as to incorporate a scale inhibiting feature as contemplated by Lohrmann et al.’s teaching and suggestion of removing scale contamination.  See page 8. 
Regarding claim 6, Lohrmann et al. teaches that the composition may comprise at least one N-alkyl dimethyl benzyl ammonium chloride, which reads on “a second quaternary ammonium compound.”  See page 10.  
Regarding claim 14, Lohrmann et al. teaches “wherein the weight-% ratio of a) quaternary ammonium chloride of N-alkyl dimethyl benzyl ammonium chloride . . . to b) bis(3-aminopropyl) alkylamine . . . is in the range of about > 0.1:1 to about < 1:1.”  See page 28.
Regarding claims 15-17, Lohrmann et al. also discloses a composition comprising phenoxy ethanol.  See page 25. 
Regarding claims 18 and 19, the disinfectant may include at least one corrosion inhibitor selected from a group including “1,2,3-benzotriazole.”  See page 20.  
Regarding claims 20 and 21, suitable solvent include water.  See page 22.
Regarding claim 22, the disinfectant may also include a sequestering agent.  See page 21.
Regarding claim 23 and 24, the disinfectant composition “may have a pH in the range of about ≥ 7 pH to about ≤ 12 pH.  See page 24.
Regarding claim 25, see claims 1 and 14 above.  
Regarding claim 28, Lohrmann et al. also discloses a composition comprising phenoxy ethanol and benzotriazol.  See Table 1. 
Regarding claim 29, the disinfectant cleaner composition may comprise at least one biocidal quaternary compound in an amount “about ≥ 4 wt.-% to about ≤ 11 wt.-%,” see page 23, at least one antimicrobial amine in an amount “about ≥ 4 wt.-% to about ≤ 12 wt.-%,” see id., and at least one sequestering agent in an amount from “about ≥ 0 wt.-% to about ≤ 1 wt.-%,” see id.

Regarding claims 30 and 31, “the concentrated disinfectant cleaner composition can be diluted with a [sic] at least one solvent, preferably water, by a factor of 10 to 1000.”  See page 24.

Claims 10 and 27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohrmann et al. (WO 2015/078496) in view of Collins et al. (WO 2009/080498) as applied to claims 1-9, 11-26 and 28-36 above, and further in view of Vanlaer et al. (US 2016/0015030).
Teachings of Lohrmann et al. are discussed above.  Lohrmann et al. does not teach N-(3-aminopropyl)-N-dodecylpropane-1,3-diamene (current claims 10 and 27).
Vanlaer et al. relates to a biocidal composition including:
at least one active biocidal compound selected from at least one triamine having the following formula I, R1NR2R3, formula I where R1 is an aminoalkyl radical comprising a straight or branched chain having 2 to 16 carbon atoms, R2 is a hydrogen atom or a straight or branched alkyl chain having 1 to 18 carbon atoms, and R3 is, independently from R1, an aminoalkyl radical comprising a straight or branched chain having 2 to 16 carbon atoms or a -CH2-CH2--CH2-NH-R4 radical, where R4 is a saturated or unsaturated fatty acid chain including 4 to 20 carbon atoms or a mixture of C4-C20 alkyl chains.

Abstract.  Preferably, a biocidal compound includes N,N-bis(3-aminopropyl)dodecylamine, which reads on “N-(3-aminopropyl)-N-dodecylpropane-1,3-diamene.”
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Lohrmann et al. and Vanlaer et al. to arrive at the instantly claimed invention.  In this instance, one of ordinary skill in the art would find motivation to combine the references because they both teach compositions comprising at least one antimicrobial amine that are useful for biocidal compositions.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)  Further, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   In this instance, it would have been prima facie obvious to incorporate N,N-bis(3-aminopropyl)dodecylamine which is taught by Vanlaer et al. to be preferably used as at least one antimicrobial amine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618